Name: Council Regulation (EEC) No 273/84 of 31 January 1984 extending the period of validity of Regulation (EEC) No 2692/83 derogating from the application of certain provisions relating to the adjustment of free-at-frontier values of certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 2 . 84 Official Journal of the European Communities No L 32/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 273/84 of 31 January 1984 extending the period of validity of Regulation (EEC) No 2692/83 derogating from the application of certain provisions relating to the adjustment of free-at- frontier values of certain cheeses of Regulation (EEC) No 2692/83 (*) still do not allow the entry of cheese of the types in question originating in New Zealand and Australia into the Community at the free-at-frontier values laid down in Annex II (e) and (f) of Regulation (EEC) No 2915/79 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 1 4 (6) thereof, Having regard to the proposal from the Commission, Whereas Article 9 of Regulation (EEC) No 291 5/79 (3), as last amended by Regulation (EEC) No 1206/83 (4), which determines the groups of products and the special provisions for calculating levies on milk and milk products lays down provisions governing the entry into the Community of cheeses set out in Annex II (e) and (f) thereof coming from third countries ; Whereas the conditions governing the Community market in Cheddar cheese which led to the adoption HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2692/83 '31 January 1984' is replaced by '30 April 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 February 1984. This Regulation shall be binding in its entirety and directly applicable in all - Member States . Done at Brussels , 31 January 1984. For the Council The President G. LENGAGNE (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22 . 6 . 1983, p. 56 . (3) OJ No L 329, 24 . 12. 1979 , p. 1 . (&lt;) OJ No L 132, 21 . 5 . 1983 , p. 3 . O OJ No L 267, 29 . 9 . 1983, p. 1 .